ACCEPTED
                                                                                     14-15-00387-CV
                                                                     FOURTEENTH COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                               11/13/2015 1:51:53 PM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK


                          No. 14-15-00387-CV
            _______________________________________________
                                                                  FILED IN
                                                           14th COURT OF APPEALS
                       In the Court of Appeals for the        HOUSTON, TEXAS
                   Fourteenth District of Texas at Houston 11/13/2015 1:51:53 PM
            _______________________________________________CHRISTOPHER A. PRINE
                                                                    Clerk

                                 SHAYN A. PROLER
                                                                 Appellants
                                        V.

                                 CITY OF HOUSTON,
                                                         Appellee
            _______________________________________________

               On Appeal from the 234th Judicial District Court
                            Harris County, Texas
                      Trial Court Case No. 2007-30944
     ______________________________________________________________

                  Unopposed Motion for Extension of Time
                          to File Appellee’s Brief
     ______________________________________________________________

TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

       Appellee respectfully requests a thirty-day extension of time to file its
Appellee’s Brief, up to and including December 16, 2015, and in support
respectfully shows as follows:

1.     Appellant’s Brief was filed October 16, 2015, generating a due date for
       Appellee’s Brief of November 16, 2015.

2.     This is the first motion for an extension of time to file the brief. It is
       unopposed.

3.     The undersigned has a busy appellate practice, including related trial
       court motions and hearings, with the City. Among other briefs the
       undersigned has been, and continues to be, working on during this
       briefing period are:

       a. No. 15-20237, Ricardo Salazar-Limon v. City of Houston, et al., in the
           United States Court of Appeals for the 5th Circuit, Appellees’ Brief
           due November 18, 2015;
       b. In re City of Houston, No. 15-_____, in the Supreme Court of Texas,
           anticipated filing date November 23, 2015.

4.     The undersigned has conferred with the attorney for Appellant and he
       does not oppose the extension.

5.     This motion is not for delay but so that justice may be done.

       For these reasons, Appellee respectfully asks that the Court grant it a

thirty-day extension of time to file its brief, and grant any other relief to which

it is entitled.
                                    Respectfully submitted,

                                    DONNA L. EDMUNDSON
                                    City Attorney
                                    JUDITH L. RAMSEY
                                    Chief, General Litigation Section

                                    By: /s/ Robert W. Higgason
                                       Robert W. Higgason
                                       Senior Assistant City Attorney
                                       State Bar No. 09590800
                                       City of Houston Legal Department
                                       900 Bagby, 3rd Floor
                                       Houston, Texas 77002
                                       Telephone: 832.393.6481
                                       Facsimile: 832.393.6259
                                       robert.higgason@houstontx.gov

                                      Attorneys for Appellee




                          Certificate of Conference

     I hereby certify that I have conferred with Appellant’s counsel and that
Appellant is unopposed to this motion.

                                     /s/ Robert W. Higgason
                                    Robert W. Higgason
                            Certificate of Service

      I hereby certify that on November 13, 2015, a true and correct copy of
the foregoing has been served on counsel below via e-service.

David T. Lopez
DAVID T. LOPEZ & ASSOC.
3900 Montrose Blvd.
Houston, Texas 77006-4959
dtlopez@lopezlawfirm.com

Attorney for Appellant
                                    /s/ Robert W. Higgason
                                   Robert W. Higgason